DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments, filed 04 February 2022, are acknowledged.
Claims 1-6 & 8-26 are pending.
Claim 7 is cancelled.
	Claims 2, 3, 5, 25 and 26 are withdrawn.
	Claims 1, 8, 9, 11, 12, 14 & 15 are amended.
 	Claims 1, 4, 6 & 8-24 have been examined on the merits.

Withdrawn Objections/Rejections
The objection to claims 1, 8, 9, 11, 12, 14 & 15 is withdrawn due to amendments which add a degree sign in the recited temperature.
The objection to claim 1 is withdrawn due to amendments which places an article before “root area” in line 3 and an article before “length” in line 7.
The objection to claim 9 is withdrawn due to amendments which make the claim more succinct. 
The rejection of claims 14 & 15 under 35 USC 112(b) is withdrawn due to amendments which correct problems with lack of antecedent basis.
New and Maintained Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 6 & 8-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-18 of copending Application No. 15/136,020 (hereinafter the ‘020; filed 02/13/2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the '020 application recite a method for delivering a scalp cleansing composition to the scalp (i.e. root area) and a conditioning shampoo to the rest of the hair (i.e. length and ends of hair).  Claim 4 of the ‘020 application recites the shampoo/scalp cleansing composition is rinsed from hair then the rinse-off hair conditioner is applied to the lengths and ends of hair. Claims 1 & 8-10 of '020 application recite the scalp cleansing composition (i.e. shampoo composition) comprises a sensate and the composition is dispensed as aerosol and 
The instant claims are therefore an obvious variant of the conflicting copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant reiterates the argument that when patentable subject matter is identified, Applicant will address the provisional rejections (pg. 54-55). 
The double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1, 4, 8, 9, 23 & 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster (Published: 2014 IDS-01/21/2020; previously cited), Hair Conditioning Tips and Tricks (Published: 2012; IDS-01/21/2020; previously cited), and Iwata (US 2009/0220448; previously cited) [as evidenced by Fabida (Published: 2012; IDS-01/21/2020; previously cited), and Mommy Story (Published: 2011; IDS-01/21/2020; previously cited)]. 
With regard to claims 1, 4, 8, 9, 23 & 24, Stylecaster teaches washing hair with an anti-dandruff shampoo and conditioner every day to relieve a dry, itchy scalp and recommends Head & Shoulders Itchy Scalp Care shampoo (i.e. shampoo composition) and conditioner which contain menthol (i.e. sensate) and zinc pyrithione (i.e. benefit agent/anti-dandruff agent; pg. 3, last ¶).
As evidenced by Fabida (2012), Head & Shoulders Itchy Scalp Care shampoo is massaged onto the scalp, lathered and rinsed (i.e. applied directly to scalp & root area; pg. 6, ¶3). Since the composition is lathered on the scalp it is reasonably applied to the area extending from the scalp to the region of hair defined as 50% of the total length of the hair starting at the end attached to the scalp. As evidenced by Fabida (2012), Head & Shoulders Itchy Scalp Care shampoo comes in a bottle with a leak proof cap which indicates that the scalp cleansing composition is a liquid (pg. 6).
As evidenced by Mommy Story (2011), the Head & Shoulders Itchy Scalp Care shampoo and conditioner are rinsed from hair (i.e. rinse-off hair conditioning composition; pg. 2, ¶ 1).
However, Stylecaster does not teach the rinse-off conditioner is applied to the ends and lengths of the hair or the zero shear viscosity of the shampoo. 
Hair Conditioning Tips and Tricks (2012), hair conditioners are applied to the ends, through the mid-lengths and further up the strands but not on the scalp; store-bought conditioner conditions the region of the hair which is not the roots (i.e. applying the conditioning shampoo to the length and ends of hair “where the length is defined as…of the head and the ends are defined as the 4 cm of the hair furthest away from the scalp; pg. 4, ¶ 3).
Iwata teaches hair care compositions that may be hair conditioners (rinse-off and leave-on), shampoos and mousses and propellant lotions [0025]. Iwata teaches “such compositions can have a zero shear viscosity of from about 0.1 Pas, preferably from about 10 Pas, more preferably from about 100 Pas, and to about 100,000 Pas, preferably to about 50,000 Pas, more preferably to about 10,000 Pas [0058]. This is used so that the composition does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings [0058].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Stylecaster’s method for by using the known technique of applying Stylecaster’s Head & Shoulders Itchy Scalp Care conditioner to the ends through the mid-lengths and further up the strands but not on the scalp as suggested by the teachings of Hair Conditioning Tips and Tricks, and adjusting the zero shear viscosity of the shampoo to be from about 0.1 Pas to about 100,000 Pas, to improve Stylecaster’s hair conditioning method in the same way because Stylecaster, Iwata and Hair Conditioning Tips and Tricks are directed to compositions and methods of shampooing and conditioning hair.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a shampoo that does not undesirably drip onto the body and condition the ends and lengths of hair which is where store-bought conditioner is applied. Stylecaster’s Head & Shoulders Itchy Scalp Care shampoo and conditioner are store bought items. 
With regard to the zero shear viscosity of the shampoo, the combined teachings of Stylecaster, Iwata and Hair Conditioning Tips and Tricks suggest this parameter with values prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Hair Conditioning Tips and Tricks and Iwata [as evidenced by Fabida and Mommy Story] as applied to claims 1, 4, 8, 9, 23 & 24 above, and further in view of Moore (US No. 3,754,557; 1973; IDS-01/21/2020; previously cited) and Elmer (US No. 2002/0096184; IDS-01/21/2020; previously cited).
With regard to claim 6, the teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata are described above. In summary the combined teachings of Stylecaster and Hair Conditioning Tips and Tricks are directed to methods of applying shampoo to the scalp/root area of the head and conditioner to the lengths and ends of hair.  The shampoo and conditioners are rinsed from hair. 
Neither Stylecaster, Hair Conditioning Tips and Tricks nor Iwata teach the shampoo composition is delivered via an applicator having a singular and/or plurality of outlets extending more than 1 cm from its base.
Moore teaches a comb-like apparatus having hollow teeth to deliver shampoo to the scalp and skin (abstract; col. 1, lines 20-30). Moore teaches the primary purpose of using the hollow-tooth comb dispenser is to ensure the penetration of the fluid to the scalp and to efficiently purge the skin (col. 1, lines 20-30). 

Here, at least rationale (G) may be employed in which it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata by administering Head & Shoulders Itchy Scalp Care shampoo/scalp cleansing composition with the comb-like applicator having tines which extend from 1-2 cm from the base as suggested by the combined teachings of Moore and Elmer because Stylecaster’s, Hair Conditioning Tips and Tricks’ and Iwata’s method and composition are for treating an itchy scalp and hair with liquid haircare compositions and Moore’s and Elmer’s comb-like apparatus’s are for delivery of liquid haircare compositions, including shampoos, to the scalp and throughout the bulk of the hair to purge the scalp and treat the bulk of the hair (i.e. scalp and root area).  The ordinary skilled artisan would have been motivated to modify the method suggested by the combined teachings of Stylecaster’s, Hair Conditioning Tips and Tricks, and Iwata by applying the Itchy Scalp Care shampoo/scalp cleansing composition with the comb-like applicator having tines which extend from 1-2 cm from the base as suggested by the combined teachings of Moore and Elmer in order to cleanse and purge the scalp while also distributing the cleansing and conditioning compositions through the bulk and root area of hair.
16 stands rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Hair Conditioning Tips and Tricks, and Iwata [as evidenced by Fabida and Mommy Story] as applied to claims 1, 4, 8, 9, 23 & 24 above, and further in view of Courtman (US 4,607,756; IDS-1/21/2020; previously cited). 
With regard to claim 16, the teachings Stylecaster, Hair Conditioning Tips and Tricks and Iwata are described above. In brief, the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata suggest cleansing the scalp with an anti-dandruff shampoo and conditioning the hair with conditioner using a system called Head & Shoulders Itchy Scalp Care which are products for use together (Stylecaster-pg. 3-4).
However, neither Stylecaster, Hair Conditioning Tips and Tricks, nor Iwata teach the shampoo and rinse off conditioner are included in a single package having a dual chamber. 
Courtman teaches a container which contains at least two integrally formed but separate chambers which solves the problems of having to carry around a plurality of containers such as those for shampoo or conditioner (abstract; col. 1, ll. 20-50). Courtman teaches this container is for products that are used and/or sold together and reduces cost and inefficiencies by removing duplicates [i.e. duplicate containers], and solves storage and carrying problems (col. 2, ll. 20-25).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata by packaging the Head & Shoulders Itchy Scalp Care shampoo and conditioner in Courtman’s duel chamber container because the shampoo and conditioner are two products that are used together and Courtman’s container is used to package products that are used together.  The ordinary skilled artisan would have been motivated to modify the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata by packaging the Head & Shoulders Itchy Scalp Care shampoo and conditioner in Courtman’s container, with a reasonable expectation of success, in order to reduce costs by packaging the two products in one container and solve the problems with storage and carrying multiple containers.

Claims 10-12, 17 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Hair Conditioning Tips and Tricks and Iwata [as evidenced by Fabida and Mommy Story] as applied to claims 1, 4, 8, 9, 23 & 24 above, and further in view of Mommy Gearest (Published: 04/11/2014; previously cited).
Claim Interpretation: The term “foam applicator” in claim 10 is interpreted as being an applicator that dispenses the composition as a foam rather than an applicator being made of foam/styrene. This interpretation is based upon the pg. 7 & 8 Examples in which the liquid was dispensed “with an applicator (non-foaming)”. This interpretation has been used throughout prosecution of the application.

With regard to claims 10-12, 17 & 19, the teachings Stylecaster, Hair Conditioning Tips and Tricks and Iwata are described above. In brief, the method suggested by the combined teachings of Stylecaster and Hair Conditioning Tips and Tricks teaches cleansing the scalp with an anti-dandruff shampoo and conditioning the hair with conditioner using a system called Head & Shoulders Itchy Scalp Care shampoo and conditioner.  As evidenced by Fabida (2012), Head & Shoulders Itchy Scalp Care  Iwata teaches hair care compositions, which include shampoos, conditioners (leave-in and rinse out), mousses and propellant lotions, have a zero shear viscosity from about 0.1 Pas to about 100,000 Pas so that the compositions do not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings [0058].
However, neither Stylecaster, Hair Conditioning Tips and Tricks, nor Iwata teach the shampoo is dispensed with a foam applicator, in a foam form which is a pumped foam.
Mommy Gearest teaches a foam shampoo which is dispensed from a foam applicator which is a pump foam applicator (i.e. the shampoo is dispensed as a pumped foam; title; picture- pg. 1). Mommy Gearest explicitly teaches the shampoo comes out of the nozzle as a foam (pg. 2). Mommy Gearest teaches, as opposed to regular shampoo, one does not need to rub their hands together to make a nice lather, and the foam form makes applying the composition to the head “really easy” (pg. 2).
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Stylecaster and Hair Conditioning Tips and Tricks by using Mommy Gearest’s known technique of dispensing Head & Shoulders Itchy Scalp Care shampoo as a pumped foam using Mommy Gearest’s known pump foam applicator to improve the prior art method in the same way because both the prior art method and Mommy Gearest’s method are directed to methods of shampooing hair.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a nice lather and make applying the shampoo to the head “really easy”.
s 10-12, 17 & 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Hair Conditioning Tips and Tricks and Iwata [as evidenced by Fabida and Mommy Story] as applied to claims 1, 4, 8, 9, 23 & 24 above, and further in view of Coupe (US 2001/0006621; Published: 04/11/2014; previously cited).
Claim Interpretation: Claim 10 is interpreted as described above.

The teachings Stylecaster, Hair Conditioning Tips and Tricks and Iwata are described above. In brief, the method suggested by the combined teachings of Stylecaster and Hair Conditioning Tips and Tricks teaches cleansing the scalp with an anti-dandruff shampoo and conditioning the hair with conditioner using a system called Head & Shoulders Itchy Scalp Care shampoo and conditioner.  Iwata teaches their hair compositions which include shampoos, conditioners (leave-in and rinse out) mousses and propellant lotions [0025].
However, neither Stylecaster, Hair Conditioning Tips and Tricks nor Iwata teach the shampoo is dispensed with a foam applicator which is an aerosol foam.
Coupe teaches it would be desirable to provide a rinse-off surfactant-based cleansing shampoo in a mousse product form because consumers would appreciate the ease of dispensing and application of a mousse ([0004]). Coupe teaches the mousse can easily be worked through hair without getting into the eyes ([0004]). Coupe teaches shampoo mousse/foam comprises an aerosol propellant (i.e. the shampoo is dispensed as an aerosol foam; [0018]). Coupe teaches the packaging for the shampoo mousse/foam is a pressurizable container (i.e. the shampoo composition is dispensed with a foam applicator, as an aerosol foam; [0075]).
C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata by using Coupe’s known technique of dispensing Head & Shoulders Itchy Scalp Care shampoo as an aerosol foam using Coupe’s known aerosol foam applicator to improve the prior art method in the same way because both the prior art method and Coupe’s method are directed to methods of shampooing hair.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, to more easily dispense, apply the product and work through hair as taught by Coupe.

Claims 13-15, 20 & 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Hair Conditioning Tips and Tricks and Iwata [as evidenced by Fabida, Mommy Story, Free Sample (Published: 2012; IDS-01/21/2020)] as applied to claims 1, 4, 8, 9, 23 & 24 above, and further in view of Olszanska (2011; previously cited).
The teachings Stylecaster, Hair Conditioning Tips and Tricks and Iwata are described above. In brief, the method suggested by the combined teachings of Stylecaster and Hair Conditioning Tips and Tricks teaches cleansing the scalp with an anti-dandruff shampoo and conditioning the hair with conditioner using a system called Head & Shoulders Itchy Scalp Care shampoo and conditioner. As evidenced by Free Sample (2012), Head & Shoulders Itchy Scalp Care conditioner is measured in fluid ounces which indicates the composition is a liquid (i.e. a zero shear viscosity of 0.01 Pa s to less than 10,000 Pa s; pg. 1, ¶ 1).  Iwata teaches hair care compositions that may be hair conditioners (rinse-off and leave-on), shampoos and mousses and propellant lotions 
However, neither Stylecaster, Hair Conditioning Tips and Tricks nor Iwata teach the rinse-off conditioner is dispensed with a foam applicator, in a foam form which is an aerosol foam.
Olszanska teaches hair foams can be used as conditioners to be applied to both wet and dry hair and rinsed (i.e. the rinse-off conditioner is dispensed with a foam applicator; pg. 941). Olszanska teaches the foam created by the aerosol propellant allows for even coverage of the hair with the product, thus ensuring easy combing, and conditioning properties (i.e. the rinse off composition is dispensed as an aerosol foam; pg. 941). Olszanska teaches hair foam bases are placed in aluminum containers that were filled with propellant to obtain foams (pg. 942).
Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks and Iwata by using Olszanska’s known technique of dispensing Head & Shoulders Itchy Scalp Care rinse-off conditioner as an aerosol foam using Olszanska’s known aerosol foam applicator to improve the prior art method in the same way because both the prior art method and Olszanska’s method are directed to methods of conditioning hair.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, to provide the hair with a more even coverage .

Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over Stylecaster, Hair Conditioning Tips and Tricks, Iwata and Olszanska [as evidenced by Fabida, Mommy Story, and Free Sample] as applied to claims 1, 4, 8, 9, 13-15, 23 & 24 above, and further in view of Hair Conditioner (2002; previously cited). 
The teachings of Stylecaster, Hair Conditioning Tips and Tricks, Iwata and Olszanska are described. In brief, Stylecaster, Hair Conditioning Tips and Tricks, Iwata and Olszanska are directed to methods of applying a rinse off conditioner as an aerosol foam with a foam applicator.
However neither Stylecaster, Hair Conditioning Tips and Tricks, Iwata nor Olszanska teach the rinse-off conditioner is dispensed as a pump-foam.
Hair Conditioner teaches reconstructors are hair conditioners which rebuild the hair (pg. 11). Reconstructors are usually presented like foams or mousses, which are rubbed into the hair and may then be rinsed off with water (pg. 11). Hair Conditioner teaches reconstructors/hair conditioners are disposed like foams and mousses (pg. 13). The commercially used package can be an air-foam dispenser (finger-pump foamer) which requires no propellant to provide a high quality foam (pg. 13).  The consumer can use the maximum amount of the product (pg. 13). 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method suggested by the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks, Iwata and Olszanska, by Hair Conditioner’s finger pump foamer, resulting in the rinse-off conditioner being delivered as a pumped foamed as suggested by Hair Conditioner because Iwata, Olszanska and Hair Conditioner are directed to foam/mousse hair conditioners and the packaging/applicators to deliver them.  The ordinary skilled artisan would have been motivated to substitute the aerosol foam device with the finger pump foamer taught by Hair Conditioner, with a reasonable expectation of success, in order to provide a high quality foam without the use of chemical propellant while giving the consumer the added benefit of using the maximum amount of product.
Response to Arguments
In the traverse of the rejections, Applicant reiterates the argument their data show only 5% of consumers apply shampoo only to scalp, most consumers apply conditioner all over the hair (including scalp and roots), which can lead to suboptimal results (reply, pg. 13, 20 & 21).  Applicant points to a study in the specification in which consumers use a set of products using their regular application method and the same set of products using the targeted application method described in the invention (reply, pg. 12, 19 & 20). Applicant argues the data show that their inventive method of washing and conditioning hair provides superior benefits which are not recognized by the prior art (reply, pg. 12 & 20).  Applicant reiterates their data show more consumers notice benefits with the targeted application system than with the standard application method (reply, pg. 12 & 22). Applicant reasserts the invention provides for a method and instructions that enable uniform application of cleansing and conditioning products throughout the hair surface (reply, pg. 13, 14, 18, 20 & 21). Applicant reiterates the argument none of the references disclose the statistically significant benefit of having specifically formulated 
Applicant’s argument is not persuasive.  With regard to Applicant’s argument none of the cited references teach the inventive method or that the targeted application method for the shampoo and conditioner compositions result in consumer delight and a statistically significant benefit, the claims do not recite any limitations pertaining to parameters which have a statistically significant benefit (e.g. reduced scalp dryness). Also, Applicant has not provided data having a “delight” parameter (see data on pg. 12, 13, 19-21 of the reply). Thereby, Applicant is arguing unrecited features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, the combined teachings of Stylecaster, Hair Conditioning Tips and Tricks, Iwata, Moore, Elmer, Courtman, Mommy Gearest, Coupe, Olszanska and Hair Conditioner teach the recited applicators (comb-like with tines and foam applicators with and without propellant), compositions (shampoo and conditioners), having the recited viscosity to reduce dripping and transfer to other areas of the body and clothing, container (dual chamber) and method steps; thereby the applicators, compositions, container and method suggested by the prior art necessarily have the statistically significant benefit, consumer delight and improvement in competing areas of the scalp.


Applicant reiterates the argument that the recited references do not teach or exemplify the scalp cleansing composition/shampoo has a zero shear viscosity of less than 20,000 Pas and/or between 0.01 Pas to less than about 10,000 Pas (reply, pg. 11, 15, 18, 22,34, 40, 46 & 52). Applicant reiterates the argument that this viscosity range for the cleansing product is such that the viscosity is thin enough that it easily dispenses from the package and distributes through the scalp and thick enough to stay at the root without dripping from hair as well as hands (pg. 11, 18, 26, 32, 38, 44 & 50). Applicant reiterates the prior art does not recognize the disclosed the statistically significant benefit of having specifically formulated shampoos, such as shampoo composition has a zero shear viscosity value measured at 25 C at 0.01 Pa of less than 20,000 Pas (pg. 15, 22,  34, 40, 46 & 52).
	This is not persuasive.  The combined teachings of Stylecaster and Hair Conditioning Tips and Tricks suggest liquid formulations which are used in methods to cleanse and condition hair. Iwata teaches shampoos, hair conditioners (leave-in and rinse-out), mousses and aerosol lotions may have “a zero shear viscosity of from about 0.1 Pas… [and] more preferably to about 

In the traverse of the rejections under 35 U.S.C. § 103(a), Applicant reiterates the argument that piecemeal reconstruction has been used to combine disparate documents to arrive at the present invention, including limitation that the shampoo composition has a zero shear viscosity value measured at 25 C at 0.01 Pa of less than 20,000 Pa s (reply, pg. 11, 12, 18, 19, 27, 29, 33, 35, 38-40, 44, 45, 46, 47,  & 50-53).
This is not persuasive. With regard to Applicant’s argument pertaining to hindsight reconstruction, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Head and Shoulders Itchy Scalp Care is a shampoo and conditioner directed to treating itchy scalps and washing the hair with an anti-dandruff shampoo and conditioner. Thereby, the ordinary skilled artisan would be motivated to combine these compositions with the comb-like delivery apparatus for the delivery of liquid hair care compositions to administer the shampoo to the scalp to treat the itchy scalp (which is the objective of the Head and Shoulders Itchy Scalp Care shampoo) and deliver the conditioner evenly to the mid-length and ends of hair to condition these regions (which is the purpose of hair conditioners) as suggested by the combined teachings of Moore and Elmer. The ordinary skilled artisan would be motivated to adjust the zero shear viscosities of these compositions to be “from about 0.1 Pas… [and] more Head and Shoulders Itchy Scalp Care is a rinse-off shampoo. The ordinary skilled artisan knew that shampoo was really easy to apply when it was administered as a pump foam as taught by Mommy Gearest. The ordinary skilled artisan also knew Head and Shoulder’s Itchy Scalp Care shampoo is a rinse off shampoo and Coupe teaches it is desirable to provide a rinse-off surfactant-based cleansing shampoo in a mousse form because consumers appreciate the ease of dispensing and application of a mousse with the aerosol propellant being used to dispense the foam. With regard to the recitations of the dual chamber package, Head and Shoulders Itchy Scalp Care is a shampoo and an accompanying conditioner which are two compositions used together to treat itchy scalps and wash the hair and Courtman’s containers are for products that are used and/or sold together to reduce cost and inefficiencies. Thereby, the ordinary skilled artisan would be motivated to combine these compositions with Courtman’s container. With regard to the recitations that the hair conditioner is dispensed as a foam, the ordinary skilled artisan knew Head and Shoulder’s Itchy Scalp Care conditioner is a rinse off hair conditioner and Olszanska indicates it is desirable to provide a hair conditioner in an aerosol container so the conditioner is evenly applied to the hair by the consumer and Hair Conditioner indicates it is desirable to provide a hair conditioner in an air-foam dispenser package so the conditioner is dispensed as a foam so the consumer can use the maximum amount of the product.

Stylecaster, Hair Conditioning Tips and Tricks, and Iwata and further in view of Moore and Elmer to provide a composition that is delivered via an applicator having a single and/or plurality of outlets extending more than 1 cm from its base and the ordinary skilled artisan would not know how to combine these elements (reply, pg. 22-24 & 28). Applicant also argues one of ordinary skill in the art would not know how to combine the claimed elements to arrive at a shampoo as a pumped foam using Mommy Gearest’s known pump foam applicator (reply, pg. 34).   Applicant also argues one of ordinary skill in the art would not know how to combine the claimed elements to arrive at a shampoo, which is an aerosol foam, dispensed with a foam applicator using Coupe’s known aerosol foam applicator (reply, pg. 41-42).  
Applicant’s argument is not persuasive.  The standard for obviousness is not exemplification as argued by Applicant.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. .....82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396.  With regard to the zero shear viscosity, the ordinary skilled artisan recognized that Head & Shoulders Itchy Scalp Care shampoo is a liquid hair care composition. Iwata teaches shampoos may have “a zero shear viscosity of from about 0.1 Pas… [and] more preferably to about 10,000 Pas” so that the composition does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings. Thereby, the ordinary Head & Shoulders Itchy Scalp Care shampoo and conditioner liquid hair care compositions. Moore and Elmer teach comb-like devices to deliver liquid hair care compositions to the scalp and evenly through the bulk of hair. Thereby, the ordinary skilled artisan would know to combine liquid hair care shampoo and/or conditioner with a comb-like device designed explicitly for the delivery the liquid hair care compositions. With regard to the arguments that the shampoo is a pumped foamed foam, the ordinary skilled artisan recognized that Head & Shoulders Itchy Scalp Care shampoo is liquid hair care composition; Mommy Gearest teaches use of shampoo in a foam form makes applying the composition to the head “really easy.”  Mommy Gearest teaches the foam shampoo is dispensed from a pump foam applicator with the shampoo coming out of the nozzle as a foam. Thereby, the ordinary skilled artisan would have been able to employ the steps of combining the shampoo with the pump foam applicator container such that the shampoo is dispensed from the nozzle as a foam so the shampoo is really easy to apply. With to the arguments that the shampoo is an aerosol foamed form, Coupe teaches it would be desirable to provide a rinse-off surfactant-based cleansing shampoo in a mousse product form because consumers would appreciate the ease of dispensing and application of a mousse ([0004]). Coupe teaches shampoo mousse/foam comprises an aerosol propellant (i.e. the shampoo is dispensed as an aerosol foam; [0018]). Coupe teaches the packaging for the shampoo mousse/foam is a pressurizable container (i.e. the shampoo composition is dispensed with a foam applicator, as an aerosol foam; [0075]). Thereby, the ordinary skilled artisan would have been able to employ the steps of combining the shampoo with the aerosol foam applicator container such that the 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619